Citation Nr: 0829310	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service connected post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1969 to December 1971, to include a tour of 
duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective from September 11, 2003.  In February 2006, a 
decision review officer at the RO, following a de novo review 
of the claims file, assigned a 50 percent evaluation for 
PTSD, effective from September 11, 2003.  The veteran stated 
that he wished to continue his appeal of the assigned 
evaluation.


FINDING OF FACT

PTSD is manifested by panic attacks several times a week, 
frequent nightmares and flashbacks, sleep disturbances, 
social isolation, heightened startle reflex, mood swings, and 
irritability, resulting in occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records from Dr. EWH, and the veteran submitted additional 
updated statements of treatment from the doctor.  He declined 
the opportunity for a personal hearing.  The appellant was 
afforded several VA contract medical examinations over the 
course of the appeal.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Evaluation of PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides that occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, are 
rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  38 C.F.R. § 4.130. 

Dr. EWH is the veteran's treating psychiatrist.  He has 
treated the veteran from July 2003 to the present, and has 
submitted both the ongoing treatment records and periodic 
summaries of the veteran's disability status.  In July 2003, 
Dr. EWH reported that the veteran experiences nightmares once 
a week, accompanied by waking in a panicked sweat.  He had 
flashbacks once or twice a week, and panic attacks once or 
twice a month.  He was able to sleep five to six hours a 
night.  The veteran had daily intrusive thoughts, heightened 
startle reflex, and hypervigilance.  He was married for 32 
years, and socialized with some friends on an individual 
basis.  The veteran described poor short term memory.  He 
could not recall things he read, and got lost when 
travelling.  He had worked as a supervisor for over 24 years, 
and had recently started with a new company after his old 
employer closed.  The veteran reported auditory 
hallucinations, such as hearing cars or his name called, 
daily, and stated that he saw shadows out of the corners of 
his eyes several times a week.  He was occasionally depressed 
and infrequently cried.  At times he had suicidal thoughts.  
Dr. EWH assigned a Global Assessment of Functioning (GAF) 
score of 40, and opined that the veteran's social functioning 
was moderately impaired and his occupational functioning was 
mildly impaired.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 31-40 represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

In July 2005, Dr. EWH noted that the veteran was still 
married.  He continued to have nightmares and flashbacks, 
once a week.  He slept about six hour a night, but awakened 
twice on average.  The veteran had intrusive thoughts, and 
was hypervigilant with a heightened startle reflex.  He did 
not like having anyone behind him.  Short term memory loss 
was again reported, and the doctor described this "working 
memory" as being totally impaired.  He had mood swings 
without cause. The veteran was depressed much of the time and 
continued to have minor auditory and visual hallucinations.  
He was irritable and grew angry easily.  He had suicidal 
thoughts.  The doctor stated that the veteran was unable to 
sustain social relationships and was moderately compromised 
in his occupational functioning.  A GAF score of 45 was 
assigned.  A May 2008 summary from Dr. EWH was substantially 
the same, though the frequency of nightmares and flashbacks 
had increased.  He had panic attacks once or twice a week, 
and slept only three or four hours a night.  He rarely 
socialized, and then only with family.  A GAF score of 45 was 
again assigned.

The veteran underwent a VA contract mental disorders 
examination in October 2005.  The veteran reported that he 
had been on medications since 2003, but he continued to have 
problems.  He woke three to four times a night, and felt that 
people were firing at him or the road would explode when he 
drove.  He complained of memory problems and difficulty 
concentrating, and reported nightmares and panic attacks.  
The veteran was easily aggravated and avoided crowds.  He did 
not trust people.  At times he was depressed and has had 
suicidal thoughts; he denied any current suicidal or 
homicidal ideation.  The veteran was working, and had been 
working steadily, but his employer had recently filed for 
bankruptcy.  He had been married for 32 years.  He continued 
to drink, and smoked marijuana and cocaine occasionally.  He 
stated that he had no close friends and did not socialize.  
On interview, the veteran was well oriented.  His mood was 
depressed and affect was restricted.  Thought process and 
speech were coherent and goal directed.  Memory testing 
showed mild deficit in immediate recall.  A GAF score of 50 
was assigned.

A second VA contract mental disorders examination was 
performed in May 2008.  The veteran reported that he did not 
get along with anyone, particularly co-workers.  He was 
hostile to drivers at work, forgot items at his job, and was 
drinking heavily.  He has a long history of trouble sleeping, 
which he describes as difficulty falling and staying asleep 
because of bad dreams.  The veteran stated that he was 
divorced but had a significant other; he described the 
relationship as good, stating that they had been married for 
34 years.  This discrepancy (whether he was married or not) 
was not explained by the examiner.  He had children, and said 
that his relationship with those born outside his marriage 
was better.  The veteran was on medications for his 
psychiatric conditions and for sleep problems, but reported 
that they were not particularly helpful.  He was seen by his 
mental health provider four times over the past year.  He 
continued to work as a dispatcher, and described his 
relationship with supervisors and co-workers as fair.  Again, 
the apparent contradiction is not addressed.  He had not lost 
any time from work.  The veteran stated that he did not 
socialize.  On interview, the veteran was oriented and his 
behavior, appearance, and hygiene were appropriate.  
Disturbances of mood and motivation were noted.  The veteran 
thinks about his past mistakes, and is irritated when asked 
something simple.  Thought processes were unimpaired.  Some 
mild recent memory deficits were noted; he wrote down notes 
so as not to forget things.  Communication was "grossly 
impaired" and the veteran had poor eye contact.  Speech was 
within normal limits, as was concentration.  The examiner 
does not explain how communication is impaired when speech 
and thought are within normal limits.  No panic attacks were 
noted.  The veteran displayed some suspicious behaviors, such 
as requiring a booth or seat away from the center of a room.  
No delusions or hallucinations were noted or reported.  The 
veteran did report some minor obsessional behaviors, such as 
checking the stovetop several times a day.  There was no 
suicidal or homicidal ideation.  The examiner assigned a GAF 
score of 60, and noted that the veteran's withdrawal from 
others caused difficulty with establishing and maintaining 
effective work and social relationships.  Memory problems 
interfered with the ability to perform complex commands.

The Board finds that at no point during the appellate period 
is an evaluation in excess of 50 percent warranted for PTSD.  
In so finding, the Board ascribes great weight to the 
opinions of Dr. EWH, who has treated the veteran on a regular 
basis for over five years.  The treatment records paint a 
consistent picture of the veteran's functional capacity at 
regular intervals.  The Board notes that the initial VA 
examination, in October 2005, describes very similar 
manifestations of PTSD.  The most recent VA examination, 
however, warrants little consideration.  The examiner makes 
numerous contradictory statements regarding the veteran's 
behaviors and current status without explanation, and assigns 
a GAF score reflecting moderate impairment even as he 
describes and characterizes behaviors as "grossly 
impaired."

Dr. EWH's records and the October 2005 VA examination report 
strongly support assignment of a 50 percent evaluation, and 
no higher.  The veteran has frequent panic attacks and bouts 
of depression and mood swings, but these are not of such 
frequency as to prevent him from functioning.  All doctors 
show that the veteran has continued to perform his daily 
activities, and is working steadily.  He does have some 
impairment of his short term, or "working" memory, which 
causes problems performing some tasks.  This was not so 
severe as to prevent him from obtaining new employment or 
result in his lay-off during a bankruptcy.  His described 
irritability does appear to have caused some isolation and 
withdrawal, but the veteran has been able to maintain social 
and work relationships at least to a functional level.  The 
Board notes that the GAF scores assigned, with the exception 
of the April 2008, are in a fairly close window of 40 to 50, 
indicating serious symptoms or impairments adequately 
reflected by a 50 percent evaluation.

There is no evidence of impaired impulse control, periods of 
violence, neglect of personal hygiene or appearance, 
disorientation, severe memory loss, grossly inappropriate 
behavior, or signs that the veteran is a danger to himself or 
others.  While the veteran has consistently reported some 
auditory and visual hallucinations, these are not so severe 
as to represent departures from reality testing, and alone 
they cannot warrant assignment of an evaluation in excess of 
50 percent for PTSD.


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


